09-1505-ag
    Lin v. Holder
                                                                                  BIA
                                                                           Mulligan, IJ
                                                                          A078 864 264
                     UNITED STATES COURT OF APPEALS
                         FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Daniel Patrick Moynihan
    United States Courthouse, 500 Pearl Street, in the City of
    New York, on the 3 rd day of March, two thousand ten.

    PRESENT:
             ROBERT D. SACK,
             REENA RAGGI,
             RICHARD C. WESLEY,
                   Circuit Judges.
    ______________________________________

    QIANG LIN,
             Petitioner,

                    v.                                     09-1505-ag
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL, BOARD OF
    IMMIGRATION APPEALS,
             Respondents.
    ______________________________________

    FOR PETITIONER:               Thomas D. Barra, Forest Hills, New
                                  York.

    FOR RESPONDENT:               Tony West, Assistant Attorney
                                  General; M. Jocelyn Lopez Wright,
                                  Senior Litigation Counsel; Sabina M.
                                  Lofty, Trial Attorney, Office of
                                  Immigration Litigation, United
                                  States Department of Justice,
                                  Washington, D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Qiang Lin, a native and citizen of the People’s

Republic of China, seeks review of a March 24, 2009 order of

the BIA, affirming without opinion the July 19, 2007

decision of Immigration Judge (“IJ”) Thomas Mulligan,

denying Lin’s application for asylum, withholding of

removal, and relief under the Convention Against Torture

(“CAT”).     In re Qiang Lin No. A078 864 264 (BIA Mar. 24,

2009), aff’g No. A078 864 264       (Immig. Ct. N.Y. City July

19, 2007).     We assume the parties’ familiarity with the

underlying facts and procedural history in this case.

    Under the circumstances of this case, we review the

IJ’s decision alone.     See Shunfu Li v. Mukasey, 529 F.3d

141, 146 (2d Cir. 2008).     We review the agency’s credibility

determination for substantial evidence.       See 8 U.S.C.

§ 1252(b)(4)(B).     Because Lin’s application was filed before

the effective date of the REAL ID Act of 2005, see Pub. L.

No. 109-13, § 101(h)(2), 119 Stat. 231, 305 (2005), we

consider whether the IJ provided “specific, cogent reasons”


                                2
that “bear a legitimate nexus” to his finding that Lin did

not testify credibly, Secaida-Rosales v. INS, 331 F.3d 297,

307 (2d Cir. 2003) (internal quotation marks omitted).

    Here, the IJ reasonably found petitioner not credible

based on: (1) his lack of responsiveness to initial

questions, which indicated that he was following a memorized

script; (2) his inconsistent testimony about the number of

times he was questioned and whether he was beaten during his

detention; (3) his inconsistent testimony about whether he

practiced Falun Gong in China; and (4) evidence that his

parents had never been arrested, even though petitioner’s

testimony indicated that the authorities intended to do so.

These specific findings constitute substantial evidence

supporting the IJ’s determination because they “bear a

legitimate nexus” to Lin’s claim that he would be persecuted

in China on account of his Falun Gong practice.   Secaida-

Rosales v. INS, 331 F.3d at 307.

    Before the IJ, Lin attempted to explain prior

inconsistent testimony by referencing nervousness.    On

appeal, Lin attributes any inconsistencies to potential

translation errors.   A reasonable factfinder would not be

compelled to credit these explanations.   See Majidi v.


                              3
Gonzales, 430 F.3d 77, 80-81 (2d Cir. 2005).     Moreover, even

if any one of the IJ’s specific findings would not, by

itself, support an adverse credibility determination, the IJ

was entitled to rely on their cumulative effect.     See Tu Lin

v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006).

    Because the factual predicate for all of Lin’s claims

was the same testimony not credited by the IJ, the agency

properly denied Lin’s application for asylum, withholding of

removal, and CAT relief.   See Paul v. Gonzales, 444 F.3d

148, 156 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.   As we have completed our review, any stay of

removal that the Court previously granted in this petition

is VACATED, and any pending motion for a stay of removal in

this petition is DISMISSED as moot. Any pending request for

oral argument in this petition is DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).



                              FOR THE COURT:

                              Catherine O’Hagan Wolfe, Clerk




                                4